Mr. Justice Robb
delivered the opinion of the Court:
We do not think said sec. b admits of the construction placed upon it by appellant. It prohibits the board from recognizing a license issued in another jurisdiction unless the holder of such license, “at the time of making application” for the recognition of his license here, and for not less than two years prior. to the date of such application, has been actually engaged in the practice of medicine and surgery in the jurisdiction wherein he resides. The language of this section clearly requires an applicant to show that he was actually engaged in the practice of medicine and surgery in the jurisdiction of his residence at the time of his application, and a showing that he had been so engaged for two years at some time in the past does not meet its requirements. If it did, one who had been licensed in another jurisdiction twenty-five years ago, and who had then practised for two years in that jurisdiction, and thereafter abandoned such practice, would be entitléd to recognition here without examination, although for a period of twenty-three years he had been engaged in other work. Such a construction would frustrate the evident intent of Congress. By this provision it evidently intended to prohibit the recognition of a license obtained in another jurisdiction unless the licensee had in good faith proceeded to make use of his license. Great progress has been made in the. medical profession, and Congress undoubtedly thought it more likely that one fresh from practice would measure up to the standards of this jurisdiction. Still other considerations may have inspired this statute, but we do not deem a further discussion necessary.
While paragraph “e” of sec. 8 a of said act makes it the duty of the board to issue in favor of its licentiates such certificates, if any, as may be necessary to enable them to practise, medicine and surgery in other jurisdictions, it does not require them to certify to an untruth. Their position is correct, and the judgment is affirmed, with costs. Affirmed.
Petition for rehearing overruled January 5, 1914.